 

 

 

GrOUGOL kr yy

€1G66 diz

0S -00$-E
pea oo

   

ase

    

  

cra ae
Tea eras
ae et

RENT,
Seat

 

 

€0S89 JN ‘ujoour|

4S WBC UON OES -
HunoA eouneW

ee
goes ASN givaAltd HOt ALIWNAd

ssanisng qwidissO
Tne

pggz-£1S66 VHXSV IV ‘ADVHOHONY
pH “ANNAAV HZ M 628
asnoHLyNos ‘sn ‘oniaTina We
1HNOO AO WHAIO
. yuswiv a0 Loiw.sia
LHNOD LOIMISIA SALVLS GALINN

aasas

i

Case 3:20-cr- -
cr-00033-TMB-DMS Document6 Filed 05/29/20 Page 1 of 2

 
CM/ECF District of Alaska Version 6.1 LIVE DB Page | of |

Motions
3:20-cr-00033-TMB-DMS USA v. Young

US. District Court
District of Alaska
Notice of Electronic Filing

The following transaction was entered on 5/13/2020 at 12:41 PM ADT and filed on.5/13/2020 -
Case Name: USA v. Young

Case Number: 3:20-cr-00033-TMB-DMS

Filer: _  Dft No. 1 - Maurice Young

Document Number: 3

Docket Text:
MOTION to Reschedule Hearing by Maurice Young. (PXS, COURT STAFF)

3:20-cr-00033-TMB-DMS-1 Notice has been electronically mailed to:

Andrea T. Steward aunnie.steward@usdoj.gov, blair-van.wyhe@usdoj.gov,
Case View.ECF@usdoj.gov, dawn. shewmaker@uscio} 20, maiker.vang@usdoj.gov,
usaak.ecf@usdoj.gov Oo o

3:20-cr-00033-TMB-DMS-1 Notice has been delivered by other means to:

Maurice Young
2121 North 27th St.
Lincoln, NE 68503

The following document(s) are associated with this transaction:

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1105331613 [Date=5/13/2020] [FileNumber=2050261 -0
] [683c2a60a3e4e0394ec6e43 0dbefel 990daac29504de960baS62225dd£39a421 £17
7d15d954efed75903170b1e52ba2f78361ca4b2645d43680524ae02504ded]]

https://ecf. <kderO9anie OSAAD Ts pase. yl B 7 HPAS8H462083 Filed 05/29/20 Page 2 of 2 5/13/2020

 

 
